DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment to the claims, filed on May 4, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant’s arguments/remarks, see pgs. 9-11, with respect to the immediate allowance of the current application have been fully considered but are not persuasive.
The Examiner notes a new combination of prior art is presented with newly cited prior art Pachamuthu as necessitated by the amendments; claim 22 is objected for containing allowable subject matter.

Note by the Examiner
4.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.


    PNG
    media_image1.png
    1021
    1544
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1-7, 9-10, 12-21, and 23 are rejected under 35 U.S.C. 103 as obvious over Lee et al. (US 2019/0189632 A1), hereinafter as Lee, in view of Nishikawa et al. (US 2017/0162592 A1), hereinafter as Nishikawa, in view of Pachamuthu et al. (US 2016/0329343 A1), hereinafter as Pachamuthu.

6.	Regarding Claim 1, Lee discloses a semiconductor memory device (see Figs. 1-5D, “Labeled Fig. 4” above, and at least [0002] “semiconductor memories, and more particularly, relate to memory devices with three-dimensional structures”), comprising:
	a substrate (element SUB, inclusive of other elements within, see [0069] “substrate SUB”) including a first region (labeled element “First Region”, includes area of element BLK1, see [0086] “first memory block BLK1”) on which memory cells are provided (see [0090]), a second region (labeled element “Second Region”, includes elements TR1, TR2, see [0086] “first transistor TR1 … second transistor TR2”) on which a control circuit of the memory cells is provided (see connection to the element BLK1 area and see [0086]), and a third region (labeled element “Third Region”) separating the first region and the second region (see “Labeled Fig. 4” above);
a stack of first conductor layers (labeled element “First Conductor Layers”, includes elements GSL and WL1, see [0069] “ground selection line GSL and the first to fourth word lines WL1 to WL4 stacked”) spaced from each other above the first region of the substrate (see “Labeled Fig. 4” above);
a stack of second conductor layers (labeled element “Second Conductor Layers”, includes elements WL3, WL4, see [0069]) spaced from each other above an uppermost one of the first conductor layers (see “Labeled Fig. 4” above);
a pillar (element PL1, see [0069] “first pillar PL1”) extending through the stack of first conductor layers and the stack of the second conductor layers (see “Labeled Fig. 4” above, and [0069]);
a third conductor layer (labeled element “Third Conductor Layer”, includes element GT1, see [0128] “first gate GT1”) above the second region of the substrate (see “Labeled Fig. 4” above); and
a first insulator layer (labeled element “First Insulating Layer”, see [0094] “the remaining region other than the intermediate pads IPD and the intermediate connection pads ICPD may be filled with an insulating material”;
note, the current claim does not require a specific material for the insulator layer) above the second and third regions of the substrate (see “Labeled Fig. 4” above), the first insulator layer including:
a first portion that is above the third conductor layer at a height from the substrate greater than a height of the uppermost one of the first conductor layers and extends along a surface direction of the substrate (portion of element “First Insulating Layer” above element “Third Conductor Layer” within element “Second Region”), and
a second portion that is continuous with the first portion, extends along a thickness direction of the substrate, and is in contact with a surface of the substrate in the third region (portion of element “First Insulating Layer” continuous with the first portion in element “Third Region” in contact with a surface of the substrate element SUB).
	Lee does not appear to explicitly disclose semiconductor pillar; the first insulator layer being not provided above the first region of the substrate.
	Nishikawa discloses a semiconductor pillar (see Fig. 19 and [0126] “semiconductor structure 1900 in a configuration which is consistent with step 920 of FIG. 9B. The memory holes are filled with materials such as ONO films, a polysilicon channel and a core dielectric.”).
	The material of the memory pillar as taught by Nishikawa is incorporated as a material of the memory pillar of Lee. The combination discloses semiconductor pillar.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate semiconductor pillar as taught by Nishikawa as semiconductor pillar of Lee because the combination allows use of a semiconductor material pillar in association with the memory structures capable of controlling conductivity through doping of regions as desired (see Nishikawa [0140-0141]);
furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known memory pillar material for another to obtain predictable results (see Nishikawa Fig. 19 and 27).
Lee and Nishikawa do not appear to explicitly disclose the first insulator layer being not provided above the first region of the substrate.
Pachamuthu discloses (see in particular Fig. 5A) the first insulator layer (element 64, see [0071] “dielectric material portion 64”) being not provided above the first region of the substrate (region of element 100 of the substrate does not have element 64;
Also note, element 65 is a third insulator layer above the third region of element 300 between the first region of element 100 and second region of element 200).
The third insulator layer between the first insulator layer and the first region of the substrate as taught by Pachamuthu is incorporated as a third insulator layer between the first insulator layer and the first region of the substrate of Lee and Nishikawa. The combination discloses the first insulator layer being not provided above the first region of the substrate (see “Labeled Fig. 4” above, third insulator layer is incorporated between the element “First Insulator Layer” and the first region of the substrate in the same manner as in Pachamuthu Fig. 5).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the first insulator layer being not provided above the first region of the substrate as taught by Pachamuthu as the first insulator layer being not provided above the first region of the substrate of Lee and Nishikawa because the combination allows for a different material retro-stepped dielectric material portion which can have stepped surfaces and a horizontal cross-sectional area that increases monotonically as a function of a vertical distance from a top surface of the substrate and can be doped with dopants, further the retro-stepped dielectric material portion can be used to have selective etching properties during formation of recesses and processes in different regions of the device such as to provide appropriate electrical and mechanical protection to the different regions (see Pachamuthu [0074] and at least Figs. 5A, 14).

7.	Regarding Claim 2, Lee and Nishikawa and Pachamuthu disclose the semiconductor memory device according to claim 1, wherein each of the first conductor layers is a select gate line (see Fig. 2 elements GSL and WL1 connected to gates of at least elements GSTa, GSTb, MC1;
Note, the manner in which the claim is currently recited does not provide structural association with respect to a connection between the each of the first conductor layers other than by name of “select gate line”), and each of the second conductor layers is a word line of one or more of the memory cells (see elements WL3, WL4 are word lines, see [0069]).

8.	Regarding Claim 3, Lee and Nishikawa and Pachamuthu disclose the semiconductor memory device according to claim 2, wherein the third conductor layer is a gate electrode of a transistor included in the control circuit (see [0086] “first gate GT1”).

9.	Regarding Claim 4, Lee and Nishikawa and Pachamuthu disclose the semiconductor memory device according to claim 1, further comprising:
a stack of forth conductor layers (labeled element “Fourth Conductor Layers”, includes elements WL5, WL6, see [0043] “word lines WL1 to WL8”) spaced from each other above an uppermost one of the second conductor layers (see “Labeled Fig. 4” above), wherein
an uppermost one of the fourth conductor layers is at a height from the substrate greater than a height of the first insulator layer (see “Labeled Fig. 4” above).
10.	Regarding Claim 5, Lee and Nishikawa and Pachamuthu disclose the semiconductor memory device according to claim 1, wherein the height of the first portion of the first insulator layer is greater than a height of an uppermost one of the second conductor layers (see “Labeled Fig. 4” above).

11.	Regarding Claim 6, Lee and Nishikawa and Pachamuthu disclose the semiconductor memory device according to claim 1.
Lee and Nishikawa as previously combined do not appear to explicitly disclose wherein the first insulator layer is a silicon nitride film.
Nishikawa further discloses wherein the first insulator layer is a silicon nitride film (see Figs. 10-11, 28, and see [0115] “dielectric layer 1050 may be, e.g., SiN” [0153] “a dielectric 2801 above a transistor layer 2802, which in turn is above a substrate 2803” [0154] “A silicon nitride layer extends in a blanket deposition on the substrate and over the transistor”).
The material of the first insulator layer as taught by Nishikawa is incorporated as the material of the first insulator layer of Lee. The combination discloses wherein the first insulator layer is a silicon nitride film.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the first insulator layer is a silicon nitride film as taught by Nishikawa as wherein the first insulator layer is a silicon nitride film of Lee because the combination provides a dielectric layer suitable for mechanical and electrical protection for the transistor area, memory area, and area in between (see Nishikawa [0115, 0153-0154]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known insulator layer material in a similar device for another to obtain predictable results (see Lee Fig. 4 and Nishikawa Fig. 10-11, 28).

12.	Regarding Claim 7, Lee and Nishikawa and Pachamuthu disclose the semiconductor memory device according to claim 1, further comprising:
a contact (labeled element “Contact”, see [0086] “each of the first source region SR1, a first gate GT1, and a first drain region DR1 of the first transistor TR1 may be connected with an intermediate peripheral pad included in the inter-metal layer IML through a corresponding contact plug”) that extends through the first insulator layer along the thickness direction of the substrate and is in contact with the third conductor layer (see “Labeled Fig. 4” above, and [0086];
Note, the claim does not require the contact to extend through an entire height of the first insulator layer).

13.	Regarding Claim 9, Lee and Nishikawa and Pachamuthu disclose the semiconductor memory device according to claim 1, wherein
the first conductor layers are spaced from each other at a first distance (see “Labeled Fig. 4” above, distance between element GSL and WL1),
the second conductor layers are spaced from each other at a second distance (see “Labeled Fig. 4” above, distance between element WL3 and WL4), and
a distance between the uppermost one of the first conductor layers and a lowermost one of the second conductor layer is greater than the first distance and greater than the second distance (see “Labeled Fig. 4” above).

14.	Regarding Claim 10, Lee and Nishikawa and Pachamuthu disclose the semiconductor memory device according to claim 1, further comprising:
a second insulator layer (labeled element “Second Insulator Layer”, includes at least an insulator layer contacting an upper surface of element SUB and above and between elements TR1 and TR2 and element “First Insulating Layer”) above the second and third regions of the substrate and below the first portion of the first insulator layer (see “Labeled Fig. 4” above), wherein
the second insulator layer includes:
a third portion that extends along the surface direction of the substrate (see “Labeled Fig. 4” above, portion above the elements TR1 and TR2), and
a fourth portion that is continuous with the third portion, extends along the thickness direction of the substrate, and is in contact with the surface of the substrate in the third region (see “Labeled Fig. 4” above, portion in element “Third Region”).

15.	Regarding Claim 12, Lee and Nishikawa and Pachamuthu disclose the semiconductor memory device according to claim 10, wherein a thickness of the second insulator layer is uniform between the third portion and the fourth portion (see “Labeled Fig. 4” above).

16.	Regarding Claim 13, Lee and Nishikawa and Pachamuthu disclose the semiconductor memory device according to claim 10.
Lee and Nishikawa as previously combined do not appear to explicitly disclose wherein each of the first insulator layer and the second insulator layer is a silicon nitride film.
Nishikawa further discloses wherein each of the first insulator layer and the second insulator layer is a silicon nitride film (see Figs. 10-11, 28-29, and see [0115] “dielectric layer 1050 may be, e.g., SiN” [0153] “a dielectric 2801 above a transistor layer 2802, which in turn is above a substrate 2803” [0154] “A silicon nitride layer extends in a blanket deposition on the substrate and over the transistor”, and [0161] “A silicon nitride layer includes a portion 2926 on the substrate, a portion 2927 on a sidewall of the transistor and a portion 2928 on a top of the transistor.”).
The material of the first and second insulator layers as taught by Nishikawa is incorporated as the material of the first and second insulator layers of Lee. The combination discloses wherein each of the first insulator layer and the second insulator layer is a silicon nitride film.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein each of the first insulator layer and the second insulator layer is a silicon nitride film as taught by Nishikawa as wherein each of the first insulator layer and the second insulator layer is a silicon nitride film of Lee because the combination provides a dielectric layer suitable for mechanical and electrical protection for the transistor area, memory area, and area in between (see Nishikawa [0115, 0153-0154]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known insulator layer material in a similar device for another to obtain predictable results (see Lee Fig. 4 and Nishikawa Fig. 10-11, 28-29).

17.	Regarding Claim 14, Lee and Nishikawa and Pachamuthu disclose the semiconductor memory device according to claim 10, wherein the third portion of the second insulator layer is at a height from the substrate greater than the height of the uppermost one of the first conductor layers (see “Labeled Fig. 4” above).

18.	Regarding Claim 15, Lee discloses a semiconductor memory device (see Figs. 1-5D, “Labeled Fig. 4” and “2nd Labeled Fig. 4” above, and at least [0002] “semiconductor memories, and more particularly, relate to memory devices with three-dimensional structures”), comprising:
a substrate (element SUB, inclusive of other elements within, see [0069] “substrate SUB”)  including a first region (labeled element “First Region”, includes area of element BLK1, see [0086] “first memory block BLK1”) on which memory cells are provided (see [0090]), a second region (labeled element “Second Region”, includes elements TR1, TR2, see [0086] “first transistor TR1 … second transistor TR2”) on which a control circuit of the memory cells is provided (see connection to the element BLK1 area and see [0086]), and a third region (labeled element “Third Region”) separating the first region and the second region (see “Labeled Fig. 4” above);
a stack of first conductor layers (labeled element “First Conductor Layers”, includes elements GSL and WL1, see [0069] “ground selection line GSL and the first to fourth word lines WL1 to WL4 stacked”) spaced from each other above the first region of the substrate (see “Labeled Fig. 4” above);
a stack of second conductor layers (labeled element “Second Conductor Layers”, includes elements WL3, WL4, see [0069]) spaced from each other above an uppermost one of the first conductor layers (see “Labeled Fig. 4” above);
a pillar (element PL1, see [0069] “first pillar PL1”) extending through the stack of first conductor layers and the stack of the second conductor layers (see “Labeled Fig. 4” above, and [0069]);
a third conductor layer (labeled element “Third Conductor Layer”, includes element GT1, see [0128] “first gate GT1”) above the second region of the substrate (see “Labeled Fig. 4” above); and
a first insulator layer (labeled element “First Insulating Layer”, see [0094] “the remaining region other than the intermediate pads IPD and the intermediate connection pads ICPD may be filled with an insulating material”;
note, the current claim does not require a specific material for the insulator layer) above the second and third regions of the substrate (see “Labeled Fig. 4” above), the first insulator layer including:
a first portion that is above the third conductor layer at a height from the substrate less than a height of a lowermost one of the second conductor layers and extends along a surface direction of the substrate (labeled element “First Portion” above element “Third Conductor Layer” within element “Second Region” less than element “Height” of element WL3), and
a second portion that is continuous with the first portion, extends along a thickness direction of the substrate, and is in contact with a surface of the substrate in the third region (portion of element “First Insulating Layer” continuous with the first portion in element “Third Region” in contact with a surface of the substrate element SUB).
	Lee does not appear to explicitly disclose semiconductor pillar; the first insulator layer being not provided above the first region of the substrate.
	Nishikawa discloses a semiconductor pillar (see Fig. 19 and [0126] “semiconductor structure 1900 in a configuration which is consistent with step 920 of FIG. 9B. The memory holes are filled with materials such as ONO films, a polysilicon channel and a core dielectric.”).
	The material of the memory pillar as taught by Nishikawa is incorporated as a material of the memory pillar of Lee. The combination discloses semiconductor pillar.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate semiconductor pillar as taught by Nishikawa as semiconductor pillar of Lee because the combination allows use of a semiconductor material pillar in association with the memory structures capable of controlling conductivity through doping of regions as desired (see Nishikawa [0140-0141]);
furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known memory pillar material for another to obtain predictable results (see Nishikawa Fig. 19 and 27).
Lee and Nishikawa do not appear to explicitly disclose the first insulator layer being not provided above the first region of the substrate.
Pachamuthu discloses (see in particular Fig. 5A) the first insulator layer (element 64, see [0071] “dielectric material portion 64”) being not provided above the first region of the substrate (region of element 100 of the substrate does not have element 64;
Also note, element 65 is a third insulator layer above the third region of element 300 between the first region of element 100 and second region of element 200).
The third insulator layer between the first insulator layer and the first region of the substrate as taught by Pachamuthu is incorporated as a third insulator layer between the first insulator layer and the first region of the substrate of Lee and Nishikawa. The combination discloses the first insulator layer being not provided above the first region of the substrate (see “Labeled Fig. 4” above, third insulator layer is incorporated between the element “First Insulator Layer” and the first region of the substrate in the same manner as in Pachamuthu Fig. 5).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the first insulator layer being not provided above the first region of the substrate as taught by Pachamuthu as the first insulator layer being not provided above the first region of the substrate of Lee and Nishikawa because the combination allows for a different material retro-stepped dielectric material portion which can have stepped surfaces and a horizontal cross-sectional area that increases monotonically as a function of a vertical distance from a top surface of the substrate and can be doped with dopants, further the retro-stepped dielectric material portion can be used to have selective etching properties during formation of recesses and processes in different regions of the device such as to provide appropriate electrical and mechanical protection to the different regions (see Pachamuthu [0074] and at least Figs. 5A, 14).

19.	Regarding Claim 16, Lee and Nishikawa and Pachamuthu disclose the semiconductor memory device according to claim 15, wherein
each of the first conductor layers is a select gate line (see Fig. 2 elements GSL and WL1 connected to gates of at least elements GSTa, GSTb, MC1;
Note, the manner in which the claim is currently recited does not provide structural association with respect to a connection between the each of the first conductor layers other than by name of “select gate line”), and each of the second conductor layers is a word line of one or more of the memory cells (see elements WL3, WL4 are word lines, see [0069]).

20.	Regarding Claim 17, Lee and Nishikawa and Pachamuthu disclose the semiconductor memory device according to claim 16, wherein the third conductor layer is a gate electrode of a transistor included in the control circuit (see [0086] “first gate GT1”).

21.	Regarding Claim 18, Lee and Nishikawa and Pachamuthu disclose the semiconductor memory device according to claim 15, further comprising:
a stack of fourth conductor layers (labeled element “Fourth Conductor Layers”, includes elements WL5, WL6, see [0043] “word lines WL1 to WL8”)  spaced from each other above an uppermost one of the second conductor layers (see “Labeled Fig. 4” above), wherein
an uppermost one of the fourth conductor layers is at a height from the substrate greater than a height of the first insulator layer (see “Labeled Fig. 4” above).

22.	Regarding Claim 19, Lee and Nishikawa and Pachamuthu disclose the semiconductor memory device according to claim 15, wherein the height of the first portion of the first insulator layer is greater than a height of an uppermost one of the first conductor layers (see “Labeled Fig. 4” above).



23.	Regarding Claim 20, Lee and Nishikawa and Pachamuthu disclose the semiconductor memory device according to claim 15.
Lee and Nishikawa as previously combined do not appear to explicitly disclose wherein the first insulator layer is a silicon nitride film.
Nishikawa further discloses wherein the first insulator layer is a silicon nitride film (see Figs. 10-11, 28, and see [0115] “dielectric layer 1050 may be, e.g., SiN” [0153] “a dielectric 2801 above a transistor layer 2802, which in turn is above a substrate 2803” [0154] “A silicon nitride layer extends in a blanket deposition on the substrate and over the transistor”).
The material of the first insulator layer as taught by Nishikawa is incorporated as the material of the first insulator layer of Lee. The combination discloses wherein the first insulator layer is a silicon nitride film.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the first insulator layer is a silicon nitride film as taught by Nishikawa as wherein the first insulator layer is a silicon nitride film of Lee because the combination provides a dielectric layer suitable for mechanical and electrical protection for the transistor area, memory area, and area in between (see Nishikawa [0115, 0153-0154]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known insulator layer material in a similar device for another to obtain predictable results (see Lee Fig. 4 and Nishikawa Fig. 10-11, 28).

24.	Regarding Claim 21, Lee and Nishikawa and Pachamuthu disclose the semiconductor memory device according to claim 1, further comprising:
a third insulator layer provided above the third region between the uppermost one of the first conductor layers and the lowermost one of the second conductor layers (see “Labeled Fig. 4” above and Pachamuthu Fig. 5 third insulator layer element 65 provided above the third region between the uppermost one of the “First Conductor Layers” and the lowermost one of the “Second Conductor Layers”).

25.	Regarding Claim 23, Lee and Nishikawa and Pachamuthu disclose the semiconductor memory device according to claim 4, further comprising:
a sixth insulator layer (see “Labeled Fig. 4” above and Pachamuthu Fig. 5A, the portion of the “First Insulating Layer” of the element IML in the “First Region” of Lee after the combination corresponds to element 71 of Fig. 5A of Pachamuthu which is a sixth insulator layer) provided between the uppermost one of the second conductor layers and the lowermost one of the fourth conductor layers (see “Labeled Fig. 4” above and Pachamuthu Fig. 5A, shaded insulator layer of element IML between element “Fourth Conductor Layers” and “Second Conductor Layers”).

26.	Claims 8 and 11 are rejected under 35 U.S.C. 103 as obvious over Lee et al. (US 2019/0189632 A1), hereinafter as Lee, in view of Nishikawa et al. (US 2017/0162592 A1), hereinafter as Nishikawa, in view of Pachamuthu et al. (US 2016/0329343 A1), hereinafter as Pachamuthu, in view of Iwasaki et al. (US 2019/0006384 A1), hereinafter as Iwasaki.

27.	Regarding Claim 8, Lee and Nishikawa and Pachamuthu disclose the semiconductor memory device according to claim 1.
Lee and Nishikawa and Pachamuthu do not appear to explicitly disclose wherein the second portion of the first insulator layer surrounds the second region of the substrate.
	Iwasaki discloses wherein the second portion of the first insulator layer surrounds the second region of the substrate (see Figs. 1, 5 second portion of the first insulator layer element 90 surrounds the second region of the substrate of the transistor elements in region R2, see [0071] “interlayer insulating film 90”).
	The insulator layer surrounding the second region of the transistors as taught by Iwasaki is incorporated as the insulator surrounding the second region of the transistors of Lee. The combination discloses wherein the second portion of the first insulator layer surrounds the second region of the substrate (see Lee Fig. 4 the outer side structure is not shown, to the left of element PRR, and is combined in the manner seen in Iwasaki Fig. 1, 5).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the second portion of the first insulator layer surrounds the second region of the substrate as taught by Iwasaki as wherein the second portion of the first insulator layer surrounds the second region of the substrate of Lee and Nishikawa and Pachamuthu because the combination provides added protection by having a surrounding structure of at least the first insulator layer which contributes to sealing of an edge boundary area of the device for mechanical and electrical protection (see Iwasaki [0056-0057]).




    PNG
    media_image2.png
    904
    1449
    media_image2.png
    Greyscale

28.	Regarding Claim 11, Lee and Nishikawa and Pachamuthu disclose the semiconductor memory device according to claim 10.
	Lee and Nishikawa and Pachamuthu do not appear to explicitly disclose wherein the fourth portion of the second insulator layer surrounds the second region of the substrate, and the second portion of the first insulator layer surrounds the fourth portion of the second insulator layer.
Iwasaski discloses wherein the fourth portion of the second insulator layer surrounds the second region of the substrate (see Fig. 5 fourth portion of the second insulator layer, insulator layer between at least transistor elements 20, 40 and first insulator layer element 90 which extends vertically and contacts an upper surface of the substrate element 10, surrounds the second region transistor area of elements 20,40), and
the second portion of the first insulator layer surrounds the fourth portion of the second insulator layer (see Fig. 5 second portion of the first insulator layer element 90, on outer leftmost and rightmost sides surrounding the element “Fourth Portion”).
	The fourth portion of the second insulator layer and second portion of the first insulator layer as taught by Iwasaki are incorporated as the fourth portion of the second insulator layer and second portion of the first insulator layer of Lee. The combination discloses wherein the fourth portion of the second insulator layer surrounds the second region of the substrate, and the second portion of the first insulator layer surrounds the fourth portion of the second insulator layer (see Lee Fig. 4 the outer side structure is not shown, to the left of element PRR, and is combined in the manner seen in Iwasaki Fig. 1, 5 and see “Labeled Fig. 5” above).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the fourth portion of the second insulator layer surrounds the second region of the substrate, and the second portion of the first insulator layer surrounds the fourth portion of the second insulator layer as taught by Iwasaki as wherein the fourth portion of the second insulator layer surrounds the second region of the substrate, and the second portion of the first insulator layer surrounds the fourth portion of the second insulator layer of Lee and Nishikawa and Pachamuthu because the combination provides added protection by having a surrounding structure of at least the first insulator layer which contributes to sealing of an edge boundary area of the device for mechanical and electrical protection (see Iwasaki [0056-0057]).








Allowable Subject Matter
29.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

30.	Claim 22, “a thickness of the third insulator layer in the thickness direction is greater than a thickness of the fourth insulator layer and greater than a thickness of the fifth insulator layer” – as instantly claimed and in combination with the additionally claimed limitations.













Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818